DISMISS; and Opinion Filed August 2, 2013.




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     No. 05-13-01026-CV

                           IN RE REGINALD NOBLE, Relator

                Original Proceeding from the Criminal District Court No. 4
                                  Dallas County, Texas
                           Trial Court Cause No. F00-50025-K

                            MEMORANDUM OPINION
                        Before Justices O'Neill, Lang-Miers, and Evans
                                Opinion by Justice Lang-Miers
       Before the Court is relator=s petition for writ of mandamus naming his appellate counsel

as respondent. The facts and issues are well known to the parties, so we need not recount them

herein. This Court does not have mandamus jurisdiction over relator’s attorney. See TEX. GOV=T

CODE ANN. ' 22.221 (West 2010).      Accordingly, we DISMISS relator=s petition for a writ of

mandamus for want of jurisdiction.




                                                 /Elizabeth Lang-Miers/
                                                 ELIZABETH LANG-MIERS
                                                 JUSTICE

131026F.P05